DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                
This office action is in response to the amendment filed on 11/19/2021.  Claims 1-6, 8-21 are now pending with claims 1, 3, 4, 5, 6, 8, 10 have been amended and claim 21 added new.                
                 
Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive.                      
In the remarks, Applicant made one main argument, i.e., “the Examiner agreed that amending independent claim 1 to recite certain allowable subject matter of claim 7, as set forth above, would overcome the present rejections of the independent claim 1 under 35 U.S.C. § 103.                   
This argument is not persuasive as a great portion of claim 1 has now been deleted and therefore rendering claim 1 not allowable.                             

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2018/0254009), hereafter as Li, in view of Yang et al (US 2020/0312244), hereafter Yang.                                  

Li discloses that an electronic device (see section [0004] and figure 1; i.e., OLED display device) comprising: a display comprising a pixel (see section [0004] and figure 1; i.e., pixel circuit), wherein the pixel comprises: a diode configured to emit light based on an amount of current through the diode (see sections [0004], [0027], [0043] and figures 1&2; i.e., OLED); a transistor configured to control the amount of current flowing through the diode based on a voltage received (see figures 1&2 and sections [0004], [0043]; i.e., driving transistor T2 to control/adjust the amount of current flowing through OLED based on a voltage at capacitor C1); and a driver-integrated circuit configured to: sense the amount of current through the diode in response to applying a test voltage (see section [0050]; i.e., driver transistor T2 provides a current to OLED to emit light); determine a predetermined current based on the test voltage and a predetermined current-voltage relationship (see section [0050]; i.e., driver transistor T2 provides a current to OLED proportional to Vgs, based on the relationship of Vgs=Vdata-Vref); and apply a predetermined voltage determined based on a target current and the predetermined current-voltage relationship in response to determining that the amount of current is approximately equal to the predetermined current (see sections [0050], [0051]; i.e., apply a predetermined voltage Vref based a target current to enable the OLED to emit light, and that the predetermined current-voltage relationship rendering current being proportional to Vgs, and the current is approximately equal to the predetermined current to enable the OLED to emit light).                
However, Li does not specifically disclose that a mobile electronic device.                  
From the same field of endeavor, Yang teaches that pixel circuit and its driving method for a display device (see sections [0004], [0006]), wherein the display device can be a mobile phone (see section [0145]).  The motivation of Yang is to ensure the illuminance of the display remained unchanged (see section [0064]).               
.                          

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2018/0254009), hereafter as Li, in view of Yoo et al (US 2011/0254871), hereafter as Yoo, and further in view of Yang et al (US 2020/0312244), hereafter Yang.                                  
RE claim 21, Li discloses the invention substantially as claimed.                 
Li discloses that an electronic device (see section [0004] and figure 1; i.e., OLED display device) comprising: a display comprising a pixel (see section [0004] and figure 1; i.e., pixel circuit), wherein the pixel comprises: a diode configured to emit light based on an amount of current through the diode (see sections [0004], [0027], [0043] and figures 1&2; i.e., OLED); a transistor configured to control the amount of current flowing through the diode based on a voltage received (see figures 1&2 and sections [0004], [0043]; i.e., driving transistor T2 to control/adjust the amount of current flowing through OLED based on a voltage at capacitor C1).                        
However, Li does not specifically disclose that a driver-integrated circuit configured to prepare image data to send to the pixel and adjust the image data to compensate for operational variations of 
From the same field of endeavor, Yoo teaches that a display device including a plurality of pixels, each of said plurality of pixels includes a driving transistor and a light emitting diode, a compensator to receive first and second pixel currents generated by the plurality of pixels according to first and second data voltages respectively applied to the plurality of pixels, the compensator to calculate an image data compensation amount to compensate for variations in characteristics of the driving transistor of each of said plurality of pixels, and a data selector to transmit the first and second data voltages to the plurality of pixels and to transmit the first and second pixel currents t the compensator, the compensator to measure the first and second pixel currents generated as a result of the first and second data voltages corresponding to different gray scale levels and to calculate an actual threshold voltage and mobility of the driving transistor of each of the pixels (see section [0013]).  The motivation of Yoo is to improve the image quality (see section [0010]).                       
Li and Yoo are combinable because they are same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Li by including the teachings from Yoo in order to improve the image quality.              
Furthermore, neither Li nor Yoo disclose that a mobile electronic device.                  
From the same field of endeavor, Yang teaches that pixel circuit and its driving method for a display device (see sections [0004], [0006]), wherein the display device can be a mobile phone (see section [0145]).  The motivation of Yang is to ensure the illuminance of the display remained unchanged (see section [0064]).               
Li, Yoo and Yang are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed 
RE claim 2, Yang and the rationale above disclose that the diode emits substantially no light while the driver-integrated circuit senses the amount of current through the diode (see sections [0120], [0121]; i.e., no light emitting when sensed no current in diode).                          
RE claim 8, Li and the rationale above disclose that wherein the operational variations comprises temperature variations at the pixel, aging of the pixel, or both (see section [0006], [0042]).               
RE claim 9, Yang and the rationale above disclose that wherein one or more additional electronic components of the display causes the temperature variation at the pixel (see section [0147]).                   
RE claim 10, Yoo and the rationale above disclose that wherein adjusting the voltage received by the transistor comprises adjusting the image data (see section [0013]).                        

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.                     
Claims 11-15 are allowable over the prior art of record because none of the prior art of record teaches or fairly suggests the limitations of that, performing a higher temperature process loop in response to determining that the present temperature is greater than the initial temperature, in the environment of claim 11.                  
Claims 16-20 are allowable over the prior art of record because none of the prior art of record teaches or fairly suggests the limitations of that, performing a higher temperature process loop in response to determining that the first test current is greater than the first predetermined current, in the environment of claim 16.                  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.               
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                 
Any inquiry concerning this communication from the examiner should be directed to FRED TZENG whose telephone number is 571-272-7565.  The examiner can normally be reached on weekdays from 2:0 pm to 10:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-7565 for After Final communications.          
Informal regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                           
	If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000 (IN USA).                                    
						/FRED TZENG/                                                                                    Primary Examiner, Art Unit 2625                                                                                                                    

FFT
March 06, 2022